Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to a restriction requirement that was mailed May 16, 2022. An election was made with traverse, June 27, 2022, electing examination of group II consisting of claims 15-22. Group I, consisting of claims 1-14 was NOT elected. Claims 1-22 remain pending in this application. 

Election/Restrictions
Applicant's election with traverse of Group II, consisting of claims 15-22 in the reply filed on June 27, 2022 is acknowledged.  The traversal is on the ground(s) that Group I, consisting of claims 1-14 also teach association between users and data transactions similar to Group II.  This is not found persuasive because Group I is directed to associating data transactions to each corresponding user and generating a report indicative of the usage of data transactions of each user during a time period. Although Group II associates data transaction usage with users, Group II also formats usage data to further generate data transactions indicative of usage of a software application’s features. The notion of formatting data to generate data transactions is not disclosed in Group I and would require a different search strategy than the search strategy of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 15-20 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1, 11, 2, 6, and 13-14 respectively of patent application no. 14/550,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the co-pending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘115


15. A system for monitoring data usage of a network accessible software application by a device and generating a report relating to the data usage, the system comprising:

a first server connected to a network:

a storage accessible by said first server;

software executing on said first server for receiving data relating to data usage by at least one device wherein the data usage is associated with a software application which is a network accessible software application and which executes on a second server which is an application server and is accessible by the at least one device via the network, wherein the at least one device is remote to the first server and the second server 

said software extracting a portion of data from the data relating to data usage by the at least one device;

said software analyzing the portion of data to extract a source address or a destination address or a Universal Resource Locator (URL) to generate formatted usage data;

said software matching the formatted usage data to known data to generate a data transaction and wherein said software generates a plurality of data transactions, each indicative of usage of one or more features of the software application;

said software comparing one or more of the plurality of data transactions to a threshold to determine if usage of the one or more features by a user associated with the plurality of data transactions during a time period is below said threshold and generating a report indicative of which users use of the one or more features during the time period is below said threshold.








Patent Application No. ‘594 (claim set filed 5/15/2020)

1. A system for monitoring data usage of a network accessible software application by a device and generating a report relating to the data usage, the system comprising: 

a first server connected to a network; 

a storage accessible by said server; 

software executing on said first server for receiving data relating to data usage by at least one device wherein the data usage is associated with a software application which is a network accessible software application and which executes on a second server which is an application server and is accessible by the at least one device via the network; 




said software extracting a portion of data from the data relating to data usage by the at least one device;

said software analyzing the portion of data to extract a source address or a destination address or a Universal Resource Locator (URL) to generate formatted usage data; 

said software matching the formatted usage data to known data indicative of a user of the software application to generate a data transaction; 
said software generating a report based on the data transaction; 


wherein the at least one device is remote to the first server and the second server said software generates a plurality of data transactions, each indicative of one of a plurality of users establishing a login to the software application; 

a threshold accessible by said software and said software comparing said threshold to a duration of the login such that when the duration is below the threshold a request to disable the user’s access to the software application is transmitted to a software application server coupled to the network, said software application server having the software application executing thereon.



Allowable Subject Matter
Claims 15-22 are allowed over available prior art(s), but are rejected under the Double Patenting rejection above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘said software extracting a portion of data from the data relating to data usage by the at least one device; said software analyzing the portion of data to extract a source address or a destination address or a Universal Resource Locator (URL) to generate formatted usage data; said software matching the formatted usage data to known data to generate a data transaction and wherein said software generates a plurality of data transactions, each indicative of usage of one or more features of the software application’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 3, 2022